Exhibit 10-H

SUMMARY COMPENSATION SHEET

The following summarizes certain compensation decisions taken by the
Compensation Committee and/or the Board of Directors (“Board”) of Shoe Carnival,
Inc. (the “Company”), with respect to the compensation of executive officers and
directors.

1.  Cash Bonuses Earned in Fiscal 2004 Payable in 2005

Under the Company’s Executive Incentive Compensation Plan, most salaried
employees, including all executive officers, are eligible to receive a cash
bonus equal to a specified percentage of the participant’s base salary if
certain financial objectives are met.  The financial objectives for executive
officers for fiscal 2004 related to the attainment of sales, operating income,
net earnings, earnings per share, return on equity, return on invested capital
and stock price appreciation goals established in advance and approved by the
Compensation Committee of the Board of Directors.  The cash bonuses awarded for
fiscal 2004 consist of amounts earned as calculated under the Executive
Incentive Compensation Plan, along with discretionary cash awards.

2.  2005 Base Salary

The Compensation Committee increased the base salaries of the Company’s
executive officers after a review of the Company’s financial performance for
fiscal 2004, along with a review of executive compensation practices within the
retail and footwear industries.  The salary increases were effective on March 8,
2005, the same day the bonuses were approved.

        Fiscal 2005 base salaries and cash bonuses earned in 2004 payable in
2005 for the Company’s named executive officers:

Name

 

Title

 

New Base
Salary

 

Previous Base
Salary

 

2004 Cash
Bonus

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Mark L. Lemond

 

President and Chief Executive Officer

 

$

650,000

 

$

577,500

 

$

30,000

 

J. Wayne Weaver

 

Chairman of the Board

 

$

300,000

 

$

300,000

 

$

0

 

Timothy T. Baker

 

Executive Vice President -

 

$

397,500

 

$

385,875

 

$

15,000

 

 

 

Store Operations

 

 

 

 

 

 

 

 

 

 

Clifton E. Sifford

 

Executive Vice President -

 

$

397,500

 

$

385,875

 

$

15,000

 

 

 

General Merchandise Manager

 

 

 

 

 

 

 

 

 

 

W. Kerry Jackson

 

Executive Vice President -

 

$

250,000

 

$

197,500

 

$

25,000

 

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

 




3.  Split-Dollar Life Insurance

In March 1999, the Company established a split-dollar life insurance arrangement
on the lives of Mr. Lemond and his spouse.  The life insurance policy provides
coverage in the amount of $1.0 million, payable on the death of the last to
survive.  The annual premiums on the policy are $21,300.  Under the arrangement,
at the later of the death of Mr. Lemond or his spouse, the Company will be
reimbursed for all premiums paid by it, and the balance of the proceeds of the
policy would be paid to the estate of Mr. Lemond or his spouse.

Prior to the enactment of the Sarbanes-Oxley Act on July 30, 2002, the Company
paid all of the premiums on the policy.  There is currently uncertainty as to
whether the payment of premiums on a split-dollar life insurance policy by a
company would constitute a personal loan prohibited under the Sarbanes-Oxley
Act.  Due to this uncertainty, Mr. Lemond now pays the premiums on his
split-dollar life insurance policy, and the Company pays to Mr. Lemond a bonus
in an amount sufficient to cover the premium paid by Mr. Lemond and the tax
liability on the bonus.  The bonus to reimburse Mr. Lemond for the 2005 premium
payment and associated taxes was $35,000.

4.  Annual Incentive Compensation Goals for Fiscal 2005

On March 18, 2005, the Compensation Committee established the performance
criteria and targets for the 2005 bonus payable in 2006 under the Company’s
Executive Incentive Compensation Plan.  The performance criteria is operating
income before bonus expense.  Subjective factors based on an executive’s
individual performance can reduce an executive’s bonus potential by up to 20%. 
As chief executive officer, Mark L. Lemond’s bonus target is 40% of his salary
but he can earn up to 60% of his salary if all performance targets are met.  J.
Wayne Weaver, as chairman, is not eligible to receive a bonus.  The other named
executive officers’ bonus target is 30% of their salary but can earn up to 45%.

5.  Grants of Restricted Stock

On March 18, 2005, the Compensation Committee approved grants of restricted
stock to the Company’s executive officers and other key personnel under the Shoe
Carnival, Inc. 2000 Stock Option and Incentive Plan.  Mark L. Lemond received a
grant of 12,500 shares and Timothy T. Baker, Clifton E. Sifford and W. Kerry
Jackson each received a grant of 6,000 shares.  No grant was made to Mr.
Weaver.  The restricted shares will vest upon the achievement of specified
levels of annual earnings per diluted share during a six-year period.

6.  Director’s Compensation

On March 25, 2005, the Board approved modifications to the compensation to be
paid to the Company’s non-employee directors.  The annual retainer for each
non-employee director was increased from $15,000 to $20,000.  The Chairman of
the Audit Committee will receive additional annual compensation of $5,000, while
the Chairman of the Compensation Committee, Chairman of the Nominating and
Corporate Governance Committee and the Lead Director will each receive
additional annual compensation of $2,000. 

Non-employee directors will continue to receive a per meeting fee of $1,000 for
each meeting of the Board and the accompanying committee meetings attended and
$1,000 for each committee meeting attended in person in which the full Board
does not meet.  If the committee meeting is attended by conference call the
non-employee directors will receive $750.  The Company will continue to
reimburse all directors for all reasonable out-of-pocket expenses incurred in
connection with meetings of the Board.

On March 25, 2005, the Board also suspended all further automatic grants of
stock options to non-employee directors on April 1 of each year under the
Company’s Outside Director’s Option Plan.  The Board adopted, subject to
shareholder approval, amendments to the Shoe Carnival, Inc. 2000 Stock Option
and Incentive Plan to allow non-employee directors to participate.  If the
amendment is approved by shareholders at this year’s annual meeting of
shareholders, non-employee directors will receive an annual grant of 500 shares
of restricted stock.  It is contemplated that the restrictions on the shares
will lapse only after a director no longer serves on the Board.